Citation Nr: 0512192	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  00-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
low back sprain, now rated as low back strain with 
degenerative disc disease and degenerative arthritis of the 
lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, including a period in the Republic of Vietnam.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the veteran's service-connected low 
back disability from 20 percent to 0 percent by rating 
decision dated in May 2000.  Thereafter, the RO restored a 10 
percent disability rating for a low back strain, to include 
degenerative disc disease and degenerative arthritis by 
rating decision dated in October 2003.

In addition, the RO denied the veteran's attempt to reopen 
his claim for service connection for PTSD.  The Board finds 
that the veteran has submitted information sufficient to 
reopen his claim for service connection for PTSD.  However, 
the issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2000, the RO notified the veteran of a proposal 
to reduce the evaluation for a low back disability from 20 
percent to 0 percent based on an improvement shown in his 
condition.

2.  The RO reduced the veteran's rating to 0 percent by 
rating decision dated in May 2000, and made effective as of 
September 1, 2000.

3.  At the time of the reduction in 2000, a 20 percent rating 
for the veteran's low back disability had been in effect 
since 1998, less than five years.

4.  At the time of the reduction, the veteran's low back 
disability was manifested by complaints of on-going pain and 
radiological findings of moderate spinal stenosis and 
moderately severe degenerative joint disease of the lumbar 
spine.

5.  By rating decision dated in October 2003, the RO 
increased the veteran's low back disability rating to 10 
percent effective as of March 7, 2001, and included 
degenerative disc disease and degenerative arthritis of the 
lumbar spine.

6.  The RO denied service connection for PTSD by decisions 
dated in June 1995, February 1997, and August 1998.   He was 
notified but did not appeal those decisions.  

7.  The RO's August 1998 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.  

8.  The evidence submitted in support of the veteran's 
current claim bears directly and substantively on the matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The veteran is entitled to restoration of a 20 percent 
evaluation for low back sprain, now rated as low back strain 
with degenerative disc disease and degenerative arthritis of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-
5010, 5289, 5292, 5293, 5295 (2004) (as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

2.  The evidence submitted subsequent to the RO's August 1998 
decision denying the claim of entitlement to service 
connection for PTSD is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7103 (West 
2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Restoration of a 20 Percent Evaluation for 
Low Back Sprain, Now Rated as Low Back Strain with 
Degenerative Disc Disease and Degenerative Arthritis of the 
Lumbar Spine

The veteran contends, in essence, that the disability rating 
for his low back was improperly reduced from 20 percent to 0 
percent by rating decision dated in May 2000.  He asserts 
that his disability had not improved and that he was entitled 
to maintain a 20 percent rating for the entire time.  After a 
review of the evidence, the Board concludes that the veteran 
is entitled to restoration of the 20 percent rating for his 
low back disability.

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2004).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  

The veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (2004).

Historically, the veteran has been service-connected for low 
back strain since discharge from military service, rated at 0 
percent disabling.  By rating decision dated in August 1998, 
the RO increased his rating to 20 percent effective to March 
1998, the date he filed for an increase.  Under the 
regulations then in effect, a 20 percent rating was assigned 
with moderate limitation of motion (5292), for moderate 
intervertebral disc syndrome with recurring attacks (5293), 
and for lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position (5295).

In July 1999, the veteran sought an increased rating.  By 
rating decision dated in March 2000, the RO proposed to 
reduce his rating to 0 percent.  He was notified of the 
proposed reduction and disagreed but did not request a 
hearing or submit any additional medical evidence.  By rating 
decision dated in May 2000, the RO reduced his disability 
rating to 0 percent, effective September 1, 2000.  He 
disagreed and the issue was timely appealed.

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his low back 
disability.  Specifically, the RO issued a rating decision in 
March 2000 proposing the reduction in the veteran's 20 
percent disability evaluation, and he was notified of the 
proposed action by letter dated March 22, 2000.  He did not 
request a predetermination hearing.  No additional evidence 
was submitted.  Thereafter, the proposed reduction was 
effectuated in a May 2000 rating decision and made effective 
September 1, 2000.  As such, the RO's reduction of the 
evaluation of the veteran's low back disability was 
procedurally in accordance with the provisions of 38 C.F.R. 
§ 3.105.

The veteran submitted correspondence dated in June 2000 in 
which he stated that he disagreed with the decision about his 
back condition.  This constitutes a Notice of Disagreement 
(NOD) with the May 2000 reduction.  See Gallegos v. Gober, 14 
Vet. App. 50 (2000).  Consequently, a Statement of the Case 
(SOC) was issued in July 2000 as required by 38 C.F.R. 
§ 19.26, and an appeal was filed in October 2000 on the issue 
of the reduction.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
However, those provisions do not apply in this case because 
the veteran's 20 percent rating had been in effect for less 
than five years at the time of the reduction and was 
considered not to be stabilized.

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that the criteria for a 20 percent rating for a 
low back disability should be restored.  Taken together, the 
on-going complaints of pain, October 1999 MRI findings of 
"moderate" spinal stenosis, and October 1999 X-ray evidence 
of "moderately severe" degenerative arthritis more nearly 
approximate the criteria required of a 20 percent rating 
under DC 5293 (moderate intervertebral disc syndrome).  
Therefore, the veteran's claim for restoration is granted.

II.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim for Entitlement to Service Connection for PTSD

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in July 1999).

After a review of the evidence, the Board finds that the 
claim should be reopened.  Significantly, in multiple 
outpatient treatment records and in a VA examination, the 
veteran related, for essentially the first time, that he was 
wounded during combat.  In addition, for the first time, he 
outlined certain details of his claimed combat experience in 
March 2000 correspondence, including his participation in 
combat with the enemy.  The Board finds this detailed 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
claim should be reopened.

With respect to both claims, the Board has taken into 
consideration the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Inasmuch as the benefits sought on appeal are 
allowed, the mandates of the VCAA are not for consideration.


ORDER

Restoration of a 20 percent evaluation for low back sprain, 
now rated as low back strain with degenerative disc disease 
and degenerative arthritis of the lumbar spine, is allowed. 

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened 
and the appeal is granted to this extent. 


REMAND

Having determined that the claim for entitlement to service 
connection for PTSD should be reopened, the Board finds that 
a remand is needed.  The veteran maintains that he was 
injured in combat and participated in the Tet Offensive.  He 
contends that he was on Bunker #8 when it was being mortared 
and received sniper fire.  He asserts that five soldiers were 
killed.  He indicated that he also spent time on Bunker #27 
in February and March 1969 and actively engaged in combat 
with the enemy.  Further, he indicated a fellow soldier named 
Lewis was killed in February 1969.  However, it does not 
appear that an attempt was made to obtain service records 
which might contain information to support the veteran's 
claimed stressors. 

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Obtain the Unit Records for the 192nd 
Assault Helicopter Company, 10th Combat 
Aviation Battalion, First Aviation 
Brigade, for the period from January to 
March 1969, from the National Archives 
and Records Administration (NARA), the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), or the 
National Personnel Records Center (NPRC), 
focusing primarily on whether the unit 
engaged in combat with the enemy.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


